Citation Nr: 1635886	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disease, to include as a result of herbicide exposure.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, to include service in the Republic of Vietnam.  He received the Purple Heart Medal and Combat Action Ribbon, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A September 2010 rating decision continued a 30 percent rating for service-connected PTSD.  A March 2012 rating decision denied entitlement to service connection for a heart condition and entitlement to a TDIU.  In May 2013, the RO issued statements of the case as to all three issues, and, in July 2013, the Veteran timely filed a substantive appeal as to all three issues.  In a May 2015 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's former representative, North Carolina Division of Veterans Affairs (NCDVA), indicated that the "Veteran did not appeal the issue of evaluation of PTSD currently at 30 percent."  The RO interpreted this statement as a withdrawal of the appeal as to the issue of an increased rating for PTSD and only certified the issues of entitlement to service connection for a heart condition and entitlement to a TDIU to the Board.  In a February 2016 statement, the Veteran's current representative asserted that the Veteran never intended to withdraw his appeal of the PTSD issue and that the previous representative must have been unaware that the Veteran filed the appeal of the PTSD issue on his own.  

Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In this case, there was no explicit withdrawal of the appeal of an increased rating for PTSD.  Thus, the issue of entitlement to a higher rating for PTSD remains on appeal.  DeLisio v. Shinseki, 25 Vet. App. at 58.

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; without total occupational and social impairment.

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD.

3.  The Veteran has additional service connected disability that combines for a 60 percent rating.

4.  The Veteran does not have ischemic heart disease and his current heart disease is unrelated to a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).

3.  The criteria for special monthly compensation (SMC) at the housebound rate are met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

4.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.307, 3.309, 3.116 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to a TDIU and SMC is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Regarding the issue of an increased rating for PTSD and service connection for heart disease, VA's duty to notify was satisfied by letter sent in July 2010 and October 2011, respectively.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in obtaining evidence that has a reasonable possibility of substantiating the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.
VA has a duty to obtain an examination in a claim for service connection when there (1) is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d)(West 2014); 38 C.F.R. § 3.159 (c)(4) (2015). 

VA obtained opinions as to whether the Veteran has ischemic heart disease and whether his current heart disease is related to service connected diabetes mellitus.  The Veteran has contended that his current heart disease is related to Agent Orange exposure during service.  His assertion that the heart disease is related to the in-service exposure is insufficient to trigger VA's duty to provide an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a veteran's assertion that one condition caused another, was insufficient to trigger VA's duty to provide an examination).  There is no evidence or indication that the Veteran's current heart diseases may be related to herbicide exposure or any other disease or injury in service.  Further examinations are therefore not required.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2015).

The Veteran was afforded VA examinations in July 2010 and November 2011 to determine the severity of his service-connected PTSD.  The Board finds that the examinations are adequate to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the last VA examination was in 2011, the evidence also includes treatment records regarding the Veteran's mental health status through 2015, none of which show a worsening of the disability.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination.  Rather, with respect to the claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned rating for the duration of the appeal period.  See, e.g., February 2016 Correspondence.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

II. Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders,  a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2010.  He reported a worsening of symptoms, including less patience and more trouble sleeping.  He reported bad dreams three to four times per week and daily intrusive thoughts.  He also reported anxiety, hypervigilance, and intolerance of crowds.  The Veteran indicated that he retired as a firefighter after 23 years due to cardiomyopathy.  He reported that he lives with his wife and does some chores around the house.  He indicated that he had few friends, sat around the house and watched a little television, and occasionally went to church.  He also reported that he had a close relationship with his daughter.

On examination, the Veteran was alert, oriented to time, person, and place, and cooperative.  He was casually and appropriately dressed.  His mood was subdued, and his affect was appropriate.  There were no loosened associations or flight of ideas, no bizarre motor movements or ticks, and no impairment of thought processes or communications.  There was no evidence of delusions, hallucinations, ideas of reference, suspiciousness, or suicidal or homicidal ideation or intent.  His remote and recent memory appeared to be intact, and his insight and judgment appeared to be adequate.  The examiner diagnosed PTSD and assigned a GAF of 53.  The examiner found that the Veteran had moderate and persistent symptoms of PTSD with no remission.  

The examiner further noted that the Veteran was "anxious, irritable, stays to himself, has few friends, occasionally goes to church, does not have a lot of interests, and takes no medication."  The examiner opined that the Veteran's psychiatric symptoms resulted in "some impairment of social functioning."  

In an August 2010 letter, the Veteran's Vet Center counselor reported that the Veteran experienced depression, anxiety, insomnia, and hypervigilance with an inability to cope with stress and pressure due to irritability caused by dealing with people and being in public places.  Therefore, the Veteran often avoided social situations and spent a significant amount of time self-isolating at home.  The counselor also noted that the Veteran experienced daily intrusive thoughts, which resulted in a constant effort to avoid thinking about, or being exposed to, any environmental cue which would cause him to relive his experiences.  The Veteran reported that he "lives with a pervasive feeling of disgust."  The counselor related that because the Veteran's discomfort was so severe, he simply preferred to be alone as much of the time as possible.  Additionally, the Veteran was often short tempered and emotionally detached in his marriage, and much of his anxiety was vented as anger towards his wife.  

In October 2010, the Veteran underwent a VA PTSD consultation.  He reported increased isolation for the past two years.  He had the following symptoms of depression: feelings of hopelessness, daily crying, fatigue, impaired concentration, and increased agitation.  He had the following symptoms of PTSD: intrusive thoughts, nightmares four to five times per week, sleep difficulty, irritability, hypervigilance, avoidance, detachment/estrangement, and a sense of foreshortened future.  He reported that he no longer spent time with friends and that he had stopped going to the American Legion or spending time with other retired firefighters.  He lived with his wife of three years.  He had no recreation or hobbies and that he stopped hanging out with his friends and stopped going fishing or hunting.  He was close to his immediate family and one friend who visited every couple of months to check on him.  He said that he was no longer involved with any community activities or church.  

On examination, the Veteran was oriented, cooperative, and well groomed.  His motor activity was calm, his mood was depressed, and his affect was appropriate.  His speech was understandable, his eye contact was good, his thought processes were logical, and his though content was logical and goal directed.  There was no evidence of hallucinations or delusions.  The Veteran's insight was good and his judgement was mildly impaired.  He said that he thought about suicide at times, but his relationship with his family kept him from acting on it.  He indicated that his wife was supportive and that he had a good relationship with his daughter and two grandsons.  He was assigned a GAF of 55.  

During a December 2010 VA mental health clinic initial evaluation, the Veteran reported that symptoms of PTSD had increased in frequency and intensity over the past several years.  He reported poor sleep, intrusive memories, hypervigilance, isolation, avoidance, irritability, anhedonia, poor concentration, and difficulty controlling his temper.  He also endorsed fleeting thoughts of suicide; but had no plan or intent, and cited love for his family as protective factors.  He reported anxiety, but denied panic attacks.  He indicated that he was most troubled by his daily and frequent crying spells, as well as his tendency to lash out at his wife and difficulty controlling his temper.  He also described "road rage" and anger at "stupid people," but denied homicidal ideation.

On examination, the Veteran was fully oriented in all spheres.  He was well-groomed and casually dressed.  His speech was normal, his mood was sad and depressed, and his affect was congruent.  He broke down crying several times.  His thought processes were logical and goal directed.  There was no evidence of homicidal ideation, visual hallucinations, or delusions.  He endorsed hearing "sounds at night" related to hypervigilance, and thoughts of death when stressed or very upset; but denied having a current plan or intent to harm himself.  His insight and judgment were good, and his cognition was intact.  He was assigned a GAF of 50.

VA treatment records from March to October 2011 show that the Veteran reported feeling more relaxed and calmer after starting medication.  He reported decreased anxiety and irritability, but noted that sleep was still poor.  He also reported decreased energy and a lack of motivation.  Mental status examinations during this period showed that he was cooperative, oriented, and well-groomed with normal speech, variable moods, and congruent affect.  He consistently denied any current suicidal ideation, intent, or plan.    

In a July 2011 letter, the Veteran's wife reported that he no longer had any friends.  She also wrote that he had violent nightmares and was always tired. 

The Veteran was afforded a VA examination in November 2011.  The Veteran reported chronic problems with sleep that impacted his ability to concentrate during the day because of mental and physical fatigue.  He also reported feelings of social detachment and isolation.  His relationship with his wife and daughter remained close and supportive; but reported significant reduction in the ability to tolerate other people, desire to seek out social relationships, and motivation to maintain current relationships.  

On examination, the Veteran was oriented, with appropriate appearance, hygiene, and behavior.  His affect and mood were normal, and his communication and speech were within normal limits.  His concentration was normal, and there was no evidence of panic attacks, delusions, or hallucinations.  The Veteran's thought processes were appropriate, his judgment was not impaired, his abstract thinking was normal, and his memory was within normal limits.  There was no evidence of suicidal or homicidal ideation.  The examiner diagnosed the Veteran with Moderate PTSD and assigned a GAF score of 55.  

The examiner noted the following symptoms: depressed mood, disturbance of motivation and mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also indicated that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily.  

Regarding occupational impairment, the examiner opined that the Veteran's current symptoms, "specifically the dreams that impact sleep, which impacts daytime functioning, intrusive daily thoughts which impacts [sic] concentration during the day, and subsequent mood disorder because of life disruption from symptoms, are factors that influence the [Veteran's] ability to work."  

Subsequent VA treatment records dated from December 2011 to March 2013 show that the Veteran continued to receive regular mental health treatment.  He continued to report sleep difficulties, and he indicated that his mood was generally "about the same."  Mental status examinations consistently showed that the Veteran was cooperative and well groomed, with normal speech.  He continued to deny suicidal or homicidal ideation.  A December 2014 VA treatment record shows that the Veteran had not been seen for mental health treatment since March 2013.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly occupational and social impairment with deficiencies in most areas.  The above-cited evidence reflects that the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; chronic sleep impairment; hypervigilance; intrusive memories; isolation; avoidance; sadness; hopelessness; nightmares; concentration problems; intermittent suicidal ideation without plan or intent; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Veteran has not exhibited all of the symptoms listed for a 70 percent rating.  However, the record does demonstrate the listed symptoms of near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

He has inability to tolerate people other than his closest friends and family members; and this impairment would cause deficiencies in the areas of work and school.  He has obvious deficiency in the area of mood.  Hence, he has deficiencies in most of the areas listed in the criteria for a 70 percent rating and his symptoms are equivalent to those listed in the criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately-severe disability picture with deficiencies in most areas.  

Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational and social impairment, as is required for the maximum, 100 percent, disability rating at any time while the appeal has been pending.  While there has reportedly been a gradual decline in his functioning over this period; he has been able to maintain close relationships with family member and at least one friend.  His reports of road rage and irritation at "stupid people" indicate some level of social interaction; albeit impaired. 

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  These symptoms or their equivalent have not been reported.

Additionally, he was assigned GAF scores ranging from 50 to 55.  While the GAF of 50 would encompass someone with no friends, the undisputed evidence is that the Veteran has some social functioning as evidenced by his satisfactory interactions with family members. 

The Board has considered a staged rating, but the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The scheduler criteria contemplate all social and occupational impairment resulting from the disorder.  There is no indication of manifestations that result in other than social or occupational impairment.  As such, the rating schedule is adequate to evaluate the disability.  Referral of this case for consideration of an extra-schedular rating is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced. In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

III. TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful employment.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the increased rating granted above, for the entire appeal period, the Veteran was service connected for the following disabilities: (i) PTSD, rated as 70 percent disabling; (ii) diabetes mellitus, rated as 20 percent disabling; (iii) peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; and (iv) peripheral neuropathy of the right lower extremity, rated as 20 percent disabling.  With consideration of the bilateral factor, these disabilities combine to a 90 percent rating.  During the pendency of the appeal, the Veteran was also granted service connection for a left shoulder shrapnel wound, rated as noncompensable from June 27, 2012; bilateral hearing loss, rated as noncompensable from November 26, 2014; and tinnitus, rated as 10 percent disabling from November 26, 2014.  Thus, at all times during the appeal period, the Veteran has had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he therefore has met the schedular requirements for a TDIU.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.

The evidence shows that the Veteran last worked in a substantially gainful occupation in October 1993 when he was the fire department captain, a job he left due to a heart condition.  See August 2011 VA 21-8940; SSA Records.  The Veteran's past work experience includes work as a police officer and a firefighter.  See SSA Records.  The Veteran has two years of college.  See August 2011 VA 21-8940.

In addition to his service-connected disabilities, the Veteran also suffers from a nonservice-connected heart condition, which has also been found to be a significant factor in the Veteran's unemployability.  See July 2010 VA Examination; November 2011 VA Examination; SSA Records.  In fact, the record reflects that the Veteran left his job in 1993 primarily because of his heart condition.  However, the Board observes that the focus of a TDIU rating should not be on the Veteran's unemployment and the reasons why he is unemployed; rather, the focus must be on whether his service-connected disabilities currently render him unable to secure or follow substantially gainful employment.  In the present case, the medical evidence is in relative equipoise on the question of whether the Veteran would be unable to secure or maintain substantially gainful employment due to his service-connected disabilities alone.   In other words, even if his nonservice-connected heart disability was not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his service-connected disabilities.  

In this regard, the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.   As discussed above, his psychiatric symptoms result in significant impairment in social and occupational functioning.  Moreover, the evidence of record reflects that the Veteran was found to be disabled by SSA, not only due to his heart condition, but also due to a psychiatric disability, diagnosed at the time as depressive disorder and anxiety disorder.  Further, a November 2011 VA examiner found, and the RO essentially conceded in the March 2012 rating decision denying entitlement to a TDIU, that the Veteran's service-connected physical disabilities, i.e., diabetes and bilateral peripheral neuropathy, preclude all but sedentary work; but it appears that the PTSD alone would render the Veteran unemployable and the GAF of 50 would support this conclusion.  

Evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. Therefore, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

IV.  Effective Dates

The Board has not set an effective date for the grants of the 70 percent rating or TDIU; so as not to deny his right to have these matters considered initially by the agency of original jurisdiction.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

V.  Special Monthly Compensation at the Housebound Rate

VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated as 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

Although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability. The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a scheduler disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case the TDIU has been awarded on the basis of PTSD and the Veteran has additional service connected disabilities that (with consideration of the bilateral factor and rounding) are 60 percent disabling.  He thus meets the criteria for SMC at the housebound rate.

Heart Disease

The Veteran contends that he has ischemic heart disease (IHD) due to exposure to herbicides in service.  

Service connection is provided for disability that is caused or aggravated by a disease or injury during active duty.  38 U.S.C.A. § 1110 (West 2014).  Generally, service connection requires evidence of a current disability; a disease or injury in service and a nexus between the in-service event and the current disability.  Sedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease including but not limited to myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and various forms of angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.

Because the Veteran had service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may be presumed if he has ischemic heart disease.  See 38 C.F.R. § 3.309(e).

The record reflects that the Veteran was diagnosed with cardiomyopathy in 1993.  In October 1994, the Veteran underwent catheterization, which showed normal coronary arteries.  See May 1998 Private Treatment Record.  A March 2004 echocardiography report showed no improvement in ventricular function with exercise, which "suggest[ed] the possibility of coronary artery disease."  An October 2004 catheterization again showed normal arteries.  In January 2006, the Veteran had symptoms that sounded "worrisome for cardiac ischemia."  In February 2006, the Veteran underwent a nuclear stress study, with an impression of "non-ischemic cardiomyopathy as previously diagnosed.  There is no obvious ischemia."  

In March 2011, the Veteran suffered a transient ischemic attack (TIA) due to an LV clot.  Three days after being discharged from the hospital, he presented to the emergency department with complaints of chest pain.  The initial diagnosis was myocardial infarction, and the Veteran was admitted for inpatient treatment.  A subsequent history and physical report shows an assessment of "nonischemic cardiomyopathy now with positive troponins and chest pain suggesting a coronary artery disease."  A March 2011 cardiac catheterization showed normal coronary arteries.  A discharge summary transcribed the next day shows that "[i]t was felt his positive troponin was possibly secondary to embolus from his LV clot."  The discharge diagnoses were: nonischemic cardiomyopathy; LV thrombus; positive troponin, possibly secondary to coronary embolism from LV clot; and transient ischemic attack.  

In November 2011, the Veteran was afforded a VA examination.  The examiner stated that the Veteran had been diagnosed with coronary artery disease and myocardial infarction in March 2011.  The examiner diagnosed coronary artery disease based on "history of myocardial infarction."  The examiner also noted that "the history and diagnosis of myocardial infarction is based solely on the subjective history of the Veteran.  No medical records were provided to verify this."  The examiner did not discuss the etiology of the Veteran's cardiomyopathy, other than to opine that it was not secondary to diabetes mellitus.  

In December 2014, the Veteran submitted a Heart Conditions Disability Benefits Questionnaire (DBQ) prepared by his private treatment provider, who indicated that the Veteran had non-isschemic cardiomyopathy diagnosed in 1993.  The following heart conditions: congestive heart failure, ventricular arrhythmia, cardiomyopathy, hypertensive heart disease, and implanted automatic implantable cardioverter defibrillator (AICD).  The physician stated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of IHD.  The physician also found that the Veteran had not had a myocardial infarction.  The physician noted the March 2011 coronary artery angiogram showing no coronary artery disease.

While the November 2011 examiner stated that the Veteran had coronary artery disease; this was based on an inaccurate history and no clinical findings.  As such it is of little probative values.  The physician who completed the December 2014 DBQ, did consider an accurate history and concluded that the Veteran did not have ischemic heart disease.  The opinion was supported by diagnostic testing and accurate reading of the record.  Accordingly, the opinion is highly probative.  See Nieves-Rodriguez v. Peake, 

The overwhelming weight of the evidence is against a finding that the Veteran has ischemic heart disease; and his current heart diseases are not among those recognized as presumptively due to herbicide exposure.  Accordingly, service connection on a presumptive basis as due to herbicide exposure is not warranted.  

Service connection is also available for cardiovascular renal disease, if identified in service and at any time thereafter; or if shown to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The evidence is clear that the Veteran's heart disease was discovered decades after service in approximately 1993; and it was not identified in service or within a year of such service.  There is also no evidence of a continuity of symptomatology beginning in service.  Cf. 38 C.F.R. § 3.303(d) (2015).

There is no competent evidence linking a current heart disease to a disease or injury in service; nor is there any such evidence that a current heart disease was caused or aggravated by the service connected diseases or disabilities.  The weight of the evidence is thus against service connection for heart disease on a presumptive, direct or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1116; Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. §§ 3.307, 3.309 3.310.



ORDER

An increased, 70 percent, rating for PTSD is granted.

Entitlement to a TDIU is granted.

Entitlement to SMC at the housebound rate is granted.

Entitlemnt to service connection for heart disease is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


